             Case 1:19-cv-00080-DKC Document 1 Filed 01/09/19 Page 1 of 10



        UNITED STATES DISTRICT COURT FOR THE DISTRICT OF MARYLAND
                            (SOUTHERN DIVISION)

TOMASA ORELLANA
5404 Clifton Avenue
Gwynn Oak, MD 21207                                       Civil Action No.:   19-80

               Plaintiff,
        v.

ABSOLUTE SERVICE INDUSTRIES, LLC
300 East Lombard Street
Suite 840
Baltimore, MD 21202

SERVE: Gregory R. Tucker
       Resident Agent
       11218 Midvale Road
       Kensington, MD 20895

  And

GREGORY R. TUCKER
11215 Valley View Avenue
Kensington, MD 20895

  And

EDWIN LOPEZ
11218 Midvale Road
Kensington, MD 20895

               Defendants.



                                        COMPLAINT

        Plaintiff, Tomasa Orellana (“Plaintiff Orellena”) brings this action against Defendants,

Absolute Service Industries, LLC (“ASI LLC”), Gregory R. Tucker (“Tucker”), and Edwin Lopez

(“Lopez”), and alleges as follows:
            Case 1:19-cv-00080-DKC Document 1 Filed 01/09/19 Page 2 of 10



                                       INTRODUCTION

       1.      This action arises from Defendants’ violations of Plaintiff’s rights under the Fair

Labor Standards Act of 1938 (“FLSA”), 29 U.S.C. §§ 201, et seq.; the Maryland Wage and Hour

Law (“MWHL”), Labor & Empl. Art. § 3-415 et seq; and the Maryland Wage Payment and

Collection Law (“MWPCL”), Labor & Empl. Art., § 3-501, et seq. Plaintiff brings this action to

recover unpaid, illegally withheld overtime compensation, liquidated damages, attorneys’ fees and

litigation costs for Defendants’ willful failure to pay her in accordance with the FLSA, the MWHL

and the MWPCL.

                                        JURISDICTION

       2.      This Court has subject matter jurisdiction under 28 U.S.C. § 1331 because Plaintiff’s

claim involves a federal question and this Court has pendant jurisdiction over the Plaintiff’s state

law claims under 28 U.S.C. § 1367.

       3.      This Court has in personam jurisdiction over Defendants because they conduct

business in the State of Maryland and because all of the events giving rise to these claims occurred

in the State of Maryland.

                                      THE DEFENDANTS

       4.      ASI LLC is a limited liability company organized under the laws of the State of

Maryland with its principal place of business in Baltimore City, Maryland. ASI LLC provides

cleaning and janitorial services to commercial clients and has between 30-50 employees. ASI LLC

is owned by Tucker who also owns another commercial cleaning company based out of

Montgomery County, Maryland: Sentral Services, LLC “Sentral LLC.” Tucker is also the managing

member of Sentral LLC. Both ASI LLC and Sentral LLC are operated out of Tucker’s residence at

11218 Midvale Road, Kensington, Maryland 20815. ASI LLC and Sentral LLC also share many of



                                                 2
            Case 1:19-cv-00080-DKC Document 1 Filed 01/09/19 Page 3 of 10



the same managers and supervisors. For example, Plaintiff’s second-line supervisor Lopez and her

first-line supervisor Francisco Lisama are employees by both Sentral Services LLC and/or ASI

LLC

       5.      ASI LLC and Sentral LLC collectively and independently meet the definition of an

“Enterprise Engaged in Commerce” under 29 U.S.C. § 203 (r)(1) and (s)(1), as they are: (a) under

common ownership and control; and (b) operated for a common business purpose and either alone

or collectively, have (1) employees engaged in commerce or the production of goods for commerce

or (2) employees handling, selling, or otherwise working on goods or materials that have been

moved in or produced for commerce and a gross volume of sales made or business done of not less

than $500,000.00 (exclusive of excise taxes at the retail level that are separately stated).

       6.      Tucker is an officer, owner and managing member of ASI LLC. He is an “employer”

of Plaintiff within the meaning of the FLSA, the MWPCL and the MWHL because: (1) he is a

member, partner or owner of ASI LLC; (2) he exercises operational control over ASI LLC; (3) he

controlled the terms and conditions of Plaintiff’s employment, including compensation and pay

practices; and 4) he had the ability to hire and fire the Plaintiff. Specifically, Tucker was responsible

for assigning Plaintiff to work as a porter and janitor exclusively at the headquarters of Ciena

Corporation located at 7305 Ridge Road, Hanover, Maryland 21076. Tucker set Plaintiff’s rate of

pay, and approved incremental pay increases that Plaintiff received. He communicated with staff at

Ciena about Plaintiff and how she performed her job duties and he supervised Plaintiff directly

because Plaintiff was required to send Tucker reports at the end of each workday detailing the

specific tasks she completed that day.

       7.      Lopez is the Vice President of Operations at ASI LLC. He is an “employer” of

Plaintiff within the meaning of the FLSA, the MWPCL and the MWHL because: 1) he exercised




                                                   3
             Case 1:19-cv-00080-DKC Document 1 Filed 01/09/19 Page 4 of 10



operational control over ASI LLC; 2) he controlled the terms and conditions of Plaintiff’s

employment, including approving Plaintiff’s requests for vacation and leave, giving Plaintiff

instructions about the performance of her duties on a regular basis, assigning Plaintiff work, setting

her schedule, setting Plaintiff’s rate of pay, and approving pay raises; and 3) Lopez also had the

ability to hire and fire the Plaintiff and did in fact hire Plaintiff in 2012.

                                           THE PLAINTIFF

        8.      Plaintiff is an adult resident of Baltimore County, Maryland and, during the three-

year period and two-week period prior to the filing date of this Complaint, was employed by

Defendants as a janitor until she was laid off on or about August 31, 2018.

                                      STATEMENT OF FACTS

        9.      On or about July 19, 2012, Plaintiff was hired by Defendant Lopez and Tucker to

the position of janitor with ASI, LLC. Plaintiff was told by Lopez she would be paid at an hourly

rate for all of her hours worked.

        10.     In or around December 2012, Plaintiff was given the title of “supervisor” by Lopez

and Tucker and assigned to work exclusively as a janitor at an office complex located in Hanover,

Maryland. The complex is comprised of three separate office buildings, two of which serve as the

headquarters of the Ciena corporation. Plaintiff’s direct supervisor was initially “Luis” and then

Francisco Lisama. Both of whom held the position of “account manager” and were in charge of the

job site where Plaintiff worked. Luis and Francisco were responsible for jobs for both Sentral LLC

and ASI LLC and Plaintiff would often observe Luis wearing the uniform of both companies.

        11.     At the time Plaintiff was given the title of “supervisor,” Tucker and Lopez made the

decision to bifurcate Plaintiff’s work schedule into a day shift and an evening shift and assigned

Plaintiff to work both shifts Monday through Friday. Plaintiff was initially paid $12.00 per hour for




                                                     4
           Case 1:19-cv-00080-DKC Document 1 Filed 01/09/19 Page 5 of 10



the day shift then received a raise to $12.50 per hour and she was initially paid $14.00 per hour then

given a raise to $14.50 per hour for the time she worked on the night shift. Other than the change

in the hourly rate for the night shift work, the method by which Defendants compensated Plaintiff

did not change – she was always an hourly employee. Plaintiff worked the day shift by herself and

the night shift with between 8 to 10 other ASI LLC employees.

       12.      Plaintiff generally worked the day shift from 7:00 a.m. to 3:30 p.m. with a 30-minute

lunch break (on average at least 40 hours each week – but sometime more). Plaintiff reported

directly to the job site in the morning and would perform janitorial work for the entire day shift

including the following pre-assigned tasks: picking up refuse in the parking lot, sweeping, changing

toilet paper in the restrooms, cleaning the restrooms, taking out the garbage, emptying recycling

bins and responding to general requests for cleaning services from the building’s tenants. Plaintiff

did not oversee the work of any other ASI LLC employees during the day shift and was the only

ASI LLC employee who was present on the job site during the day shift unless the account manager

assigned to that particular job site stopped by to pick up Plaintiff’s timesheets or drop off cleaning

supplies for her.

       13.      Plaintiff worked the night shift from 5:00 p.m. to 10:00 p.m. with no meal break (25

hours each week). During the night shift, Plaintiff directed the work of between 8 to 10 other ASI

LLC employees in order to facilitate the completion of a pre-determined set of cleaning tasks.

Because Plaintiff was familiar with the requirements of this particular job site, Plaintiff would

assign jobs to the other employees and would inspect the work to make sure it was completed. If

one of the other employees did not show up, Plaintiff would fill in for them and perform the cleaning

work herself.




                                                  5
           Case 1:19-cv-00080-DKC Document 1 Filed 01/09/19 Page 6 of 10



        14.     At the end of the night shift, Plaintiff would send a report by email to Tucker and

Lopez indicating that all of the necessary cleaning tasks had been performed. If she failed to send

the report on time Tucker or Lopez would call the Plaintiff and ask why the report had not been

sent.

        15.     Plaintiff was always required to keep track of all of the hours she worked by writing

down her start time and stop time on a timesheet provided to her by the employer which she would

turn in to her direct supervisor (Luis and then Francisco Lisama) twice each month. Plaintiff was

required to use a separate timesheet for the day shift and night shift. Beginning in late 2016, Plaintiff

began to use an application on her mobile telephone to record when she started and stopped

working. On average, Plaintiff worked 65 hours each week.

        16.     At all times relevant to the Complaint, Defendants paid Plaintiff strictly on an hourly

basis for all of her work (day and night shift). Plaintiff was only paid for the hours she worked and

paid only at her straight time rates of pay. If Plaintiff worked less than a full shift, on either the day

or night shift, she was only paid for the hours she worked and was not paid for a full shift. The

following are just two examples of when Defendants docked Plaintiff’s pay for less than full-day

absence:

                i.         Pay period 1/16/2016 to 1/31/2016 Plaintiff was docked one hour of pay on

        the night shift.

                ii.        Pay period 2/1/2016 to 2/15/2016 Plaintiff was docked one hour of pay on

        the night shift.

                iii.       Pay period 7/1/2016 to 7/15/2016 Plaintiff was docked 3 hours of pay on the

        day shift.




                                                    6
          Case 1:19-cv-00080-DKC Document 1 Filed 01/09/19 Page 7 of 10



               ii.     Pay period 08/01/2016 to 08/15/2016 Plaintiff was docked 30 minutes of pay

       on the night shift.

               ii.     Pay period 04/16/2017 to 04/30/3017 Plaintiff was docked 3 hours for one

       of her day shifts and 2 hours for one of her night shifts.

       17.     Defendants did not pay Plaintiff overtime when her overtime hours were on the day

shift either. For example:

               i.      Pay period 07/16/2016 to 07/31/2016 Plaintiff had 53 hours of overtime, 3

       hours of which were on the day shift but Plaintiff was paid her straight-time rate for all

       hours worked this pay period.

       18.     Plaintiff’s pay stubs confirm she was paid strictly on an hourly basis because they

indicate that her gross pay each pay period was calculated by multiplying the hours and minutes

she worked by her hourly rate of pay for a specific shift.

       19.     From December 25, 2015 to August 31, 2018, Plaintiff routinely worked

approximately 65 hours per week, which meant that she worked approximately 25 hours per work

of overtime. During that time Plaintiff was not paid one-and-one half times her regular hourly rate

for each hour over 40 that she worked; she was paid at straight time wages for this time. Plaintiff

was non-exempt for this entire period because she was never paid on a salary basis. In addition,

supervision was not a Plaintiff’s primary duty at any time since December 25, 2015.

                                            COUNT I
                                     VIOLATIONS OF THE FLSA

       20.     Plaintiff repeats and incorporates by reference all allegations of fact set forth above.

       21.     Plaintiff was engaged in commerce and/or handled goods that have been moved in

commerce, and alternatively, Defendants constitute an enterprise engaged in commerce.




                                                  7
           Case 1:19-cv-00080-DKC Document 1 Filed 01/09/19 Page 8 of 10



       22.       At all times relevant to this Complaint, Plaintiff was an “employee” of the

Defendants within the meaning of the FLSA.

       23.       At all times relevant to this Complaint, Defendants were Plaintiff’s “employers”

within the meaning of the FLSA and the Economic Reality Test.

       24.       Defendants violated the FLSA by knowingly failing to pay Plaintiff at one and one-

half times her regular hourly rate for each hour over 40 that she worked during the workweek.

       25.       Defendants’ actions were willful as defined by the FLSA and were not undertaken

in good faith.

       26.       Defendants are liable to Plaintiff under 29 U.S.C. § 216(b) of the FLSA, for her

unpaid, and illegally withheld overtime compensation, plus an additional equal amount as

liquidated damages, court costs, reasonable attorneys’ fees and expenses, and any other relief

deemed appropriate by the Court.

       27.       Plaintiff estimates she is owed approximately $22,400.00 in unpaid overtime wages.

Defendants are in possession of Plaintiff’s time and payroll records for the three-year and two-week

period prior to the filing of this Complaint and once Plaintiff receives those records, she will provide

a more precise calculation of her damages.

                                      COUNT II
                          VIOLATIONS OF THE MWHL AND THE MWPCL

       28.       Plaintiff repeats and incorporates by reference the allegations set for in Paragraphs

1-24 above.

       29.       At all times relevant to this Complaint, Plaintiff was an “employee” of the

Defendants within the meaning of the MWHL and the MWPCL.




                                                   8
            Case 1:19-cv-00080-DKC Document 1 Filed 01/09/19 Page 9 of 10



         30.    At all times relevant to this Complaint, Defendants were Plaintiff’s “employers”

within the meaning of the MWHL and the MWPCL.

         31.    Defendants failed to pay Plaintiff at one and one-half times her regular hourly rate

for each hour over 40 that she worked in a work week.

         32.    Defendants knowingly, willfully and intentionally violated Plaintiff’s rights under

the MWHL and the MWPCL, and the Defendants’ unlawful failure or refusal to pay the required

wages was not the result of a bona fide dispute within the meaning of the MWPCL.

         33.    Defendants are liable to Plaintiff pursuant to the MWHL and the MWPCL for her

unpaid and illegally withheld overtimes wages earned during the three-year and two-week period

preceding the filing date of this Complaint, double or treble damages as liquidated damages,

attorney’s fees and litigation costs and expenses, and any other relief deemed appropriate by the

Court.

                                      PRAYER FOR RELIEF

         WHEREFORE, Plaintiff requests that this Court grant her the following relief:

                a)      enter a judgment against Defendants, jointly and severally, and in favor of

         the Plaintiff in the amount of Plaintiff’s unpaid and illegally withheld overtime wages, plus

         an equivalent amount as liquidated damages pursuant to 29 U.S.C. § 216(b);

                b)      enter a judgment against Defendants, jointly and severally, and in favor of

         Plaintiff based on Defendants’ violations of the MWHL and the MWPCL, in the amount of:

         (1) Plaintiff’s respective unpaid and illegally withheld overtime wages; and (2) either (a) an

         equal sum as liquidated damages and/or (b) a sum equal to double liquidated damages under

         the MWPCL;




                                                   9
  Case 1:19-cv-00080-DKC Document 1 Filed 01/09/19 Page 10 of 10



       c)     award Plaintiff her costs and reasonable attorneys’ fees incurred in this

action, as provided in 29 U.S.C. § 216 (b) and Md. Code Ann., Labor & Empl. § 3-507.2;

and

       d)     permanently enjoin Defendants from committing further violations of the

FLSA the MWHL and the MWPCL.

                                           Respectfully submitted,

                                           ________/s/__________________
                                           Omar Vincent Melehy
                                           Maryland Bar No.: 05712
                                           MELEHY & ASSOCIATES LLC
                                           8403 Colesville Road, Suite 610
                                           Silver Spring, MD 20910
                                           Tel: (301) 587-6364
                                           Fax: (301) 587-6308
                                           Email: ovmelehy@melehylaw.com
                                           Attorney for Plaintiffs




                                      10
